UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09123 AMIDEX Funds, Inc. (Exact name of registrant as specified in charter) 970 Rittenhouse Road Eagleville, PA19402 (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code:215.830.8990 Date of fiscal year end:05/31/2010 Date of reporting period: 02/28/2010 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: AMIDEXTM Funds, Inc. AMIDEX35TM ISRAEL MUTUAL FUND SCHEDULE OF INVESTMENTS February 28, 2010 (Unaudited) Shares Value ISRAEL - 52.19% COMMON STOCK - 52.19% Banking & Insurance - 18.33% Bank Hapoalim BM * $ Bank Leumi Le-Israel BM Clal Insurance Enterprise Holdings Ltd. * Harel Insurance Investments & Financial Services Ltd. * Israel Discount Bank Ltd.* Migdal Insurance & Financial Holdings Ltd. * Mizrahi Tefahot Bank Ltd. * Chemicals - 12.31% Israel Chemicals Ltd. Makhteshim-Agan Industries Ltd. Diversified Holdings - 11.13% Africa Israel Investments Ltd. Delek Group Ltd. Delek Real Estate Ltd. * 1 1 Discount Investment Corp. Israel Corp. Ltd.* Koor Industries Ltd. Food - 3.06% Osem Investments Ltd. Strauss Group Ltd. Lodging - 0.01% DAN Hotels Corp. Ltd. Oil & Gas - 1.81% Oil Refineries Ltd. Paz Oil Co. Ltd. * Telecommunications - 5.54% Bezeq Israeli Telecommunication Corp. Ltd. TOTAL COMMON STOCK (Cost $6,000,934) TOTAL ISRAEL (Cost $6,000,934) $ AMIDEXTM Funds, Inc. AMIDEX35TM ISRAEL MUTUAL FUND SCHEDULE OF INVESTMENTS February 28, 2010 (Unaudited) Shares Value UNITED STATES- 47.67% COMMON STOCK - 40.58% Computer Hardware/Software - 7.65% Check Point Software Technologies Ltd. * $ Electronics for Imaging, Inc. * VeriFone Holdings, Inc. * Verint Systems, Inc. * Defense Equipment - 2.08% Elbit Systems Ltd. Electronics - 0.33% Orbotech Ltd. * Medical Products - 0.77% Given Imaging Ltd.* Syneron Medical Ltd. * Pharmaceuticals - 13.73% Teva Pharmaceutical Industries Ltd. - ADR Semiconductors - 0.58% Zoran Corp. * Telecommunications - 14.14% Alvarion Ltd. * Amdocs Ltd. * Cellcom Israel Ltd. Comverse Technology, Inc. * Nice Systems Ltd. - ADR * Partner Communications Co. Ltd. - ADR Utilities - 1.30% Ormat Technologies, Inc. TOTAL COMMON STOCK (Cost $8,831,317) $ AMIDEXTM Funds, Inc. AMIDEX35TM ISRAEL MUTUAL FUND SCHEDULE OF INVESTMENTS February 28, 2010 (Unaudited) Shares Value UNITED STATES- 47.67% (continued) SHORT-TERM INVESTMENTS - 7.09% Fidelity Institutional Money Market Fund, 0.18% **(Cost $1,420,769) $ TOTAL UNITED STATES (Cost $10,252,086) TOTAL INVESTMENTS (Cost $16,253,020) - 99.86% $ LIABILITIES IN EXCESS OF OTHER ASSETS , NET - 0.14% NET ASSETS - 100% $ *Non-income producing security. **Rate shown represents the rate at February 28, 2010 is subject to change and resets daily. ADR - American Depository Receipt. BM - Beeravon Mugbal (Limited) The accompanying notes are an integral part of these schedules of investments. AMIDEXTMFunds, Inc. AMIDEXTM CANCER INNOVATIONS & HEALTHCARE FUND SCHEDULE OF INVESTMENTS February 28, 2010 (Unaudited) Shares Value COMMON STOCK - 62.32% Biotechnology - 25.09% Amgen, Inc. * $ Biogen Idec, Inc. * Celgene Corp. * Cell Therapeutics, Inc. * 2 1 Enzon Pharmaceuticals, Inc. * Facet Biotech Corp. * Genzyme Corp. * Gilead Sciences, Inc. * Human Genome Sciences, Inc. * Immunomedics, Inc. * Myriad Genetics, Inc. * PDL BioPharma, Inc. Vertex Pharmaceuticals, Inc. * Healthcare Products - 10.69% Beckman Coulter, Inc. Hologic, Inc. * Johnson & Johnson Varian Medical Systems, Inc. * Pharmaceuticals - 26.54% Abbott Laboratories AstraZeneca Plc. - ADR Bristol-Myers Squibb Co. Elan Corp. Plc. - ADR * Eli Lilly & Co. GlaxoSmithKline Plc. - ADR Merck & Co., Inc. Myriad Pharmaceuticals, Inc. * 50 Novartis AG - ADR Pfizer, Inc. QLT, Inc. * Valeant Pharmaceuticals International * TOTAL COMMON STOCK (Cost $445,230) SHORT-TERM INVESTMENTS - 37.96% Fidelity Institutional Money Market Fund, 0.18%** (Cost $270,815) $ TOTAL INVESTMENTS (Cost $716,045) - 100.28% $ LIABILITIES IN EXCESS OF OTHER ASSETS, NET - (0.28%) ) NET ASSETS - 100% $ *Non-income producing security. ** Rate shown represents the rate at February 28, 2010, is subject to change and resets daily. ADR-American Depository Receipt The accompanying notes are an integral part of these schedules of investments. AMIDEXTMFunds, Inc. NOTES TO THE SCHEDULES OF INVESTMENTS February 28, 2010 (Unaudited) Investment Valuation—A portfolio security listed or traded on an exchange in domestic or international markets is valued at the last reported sale price of the primary exchange on which it trades before the time when the Funds value assets.Lacking any sales on the principal exchange that day, the security is valued at the mean between the last reported bid and ask prices, if available.Securities traded on more than one market are valued using the market identified as primary based on trading volume and activity. Equity securities traded on the NASDAQ National Market System are valued at the NASDAQ Official Closing Price.If there are no sales that day, such securities will be valued at the mean between the bid and ask quotation, if available.Other over-the-counter securities are valued at the last sale price, if published, or the mean between the last bid and ask quotation, if available.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy described below.Debt securities with maturities of sixty days or less at the time of purchase are valued based on amortized cost which approximates fair value and would be categorized as level 2.Money market funds are valued at their asset value of $1.00 per share and are categorized as level 1.If market quotations are not readily available, or when the portfolio management team believes that a readily available market quotation or other valuation produced by the Funds' valuation policies is not reliable, the Funds value the assets at fair value using procedures established by the Board of Directors.The Board members have delegated pricing authority to the fair valuation committee of the adviser, for certain pricing issues, as defined in the valuation procedures.Events affecting the value of securities that occur between the time prices are established and the New York Stock Exchange closes are not reflected in the calculation of net asset value unless the fair valuation committee decides that the event would materially affect the net asset value.If the event would materially affect the Funds' net asset values, the security will be fair valued by the fair valuation committee or, at its discretion, by an independent fair valuation vendor. At February 28, 2010, no securities were valued as determined by the Board of Directors. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, ASC 820 (formerly FASB Statement No. 157), the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining fair value investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February, 28, 2010 in valuing the Funds’ investments carried at fair value: Security Classification (a) AMIDEX35TM Israel Mutual Fund AMIDEXTM Cancer Innovations & Healthcare Fund Level 1 Common Stock (b) $ $ Short-Term Investments Total Level 1 $ $ Level 2 $
